
	
		I
		112th CONGRESS
		1st Session
		H. R. 984
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2011
			Mr. Rogers of
			 Michigan (for himself, Mr.
			 Boren, Mr. Fleming,
			 Mr. Roskam,
			 Mr. Tiberi,
			 Mrs. Bachmann,
			 Mr. Flores,
			 Mr. Harris,
			 Mr. Burgess,
			 Mrs. McMorris Rodgers,
			 Mrs. Blackburn, and
			 Mr. Benishek) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means and
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title I of the Patient Protection and Affordable
		  Care Act to provide for a process for waiver of requirements of that title
		  where the requirement is asserted to otherwise result in a significant decrease
		  in access to coverage or significant increase in premiums or other
		  costs.
	
	
		1.Short titleThis Act may be cited as the
			 Health Care Waiver Fairness Act of
			 2011.
		2.PPACA waiver
			 process
			(a)In
			 generalTitle I of the
			 Patient Protection and Affordable Care Act (Public Law 111–148) is amended by
			 adding at the end the following new subtitle:
				
					GWaiver
				process
						1601.Establishment
				of waiver process
							(a)In
				generalThe applicable
				authorities (as defined in subsection (c)) shall collectively establish a
				process (in this section referred to as the waiver process)
				under which the administrator of a health plan, an employer, an individual, or
				other entity may seek to waive the application of a requirement under this
				title with respect to such plan, employer, individual, or entity. Among the
				requirements under this title, such process shall apply to the
				following:
								(1)Section 5000A of
				the Internal Revenue Code of 1986 (relating to requirement to maintain minimum
				essential coverage), as inserted by section 1501(b).
								(2)Section 6055 of the Internal Revenue Code
				of 1986 (relating to reporting of health insurance coverage), as inserted by
				section 1502(a).
								(3)Section 18A of the
				Fair Labor Standards Act of 1938 (42 U.S.C. 218a, relating to automatic
				enrollment for employees of large employers), as inserted by section
				1511.
								(4)Section 18B of the
				Fair Labor Standards Act of 1938 (42 U.S.C. 218b, relating to notice to
				employees), as inserted by section 1512.
								(5)Section 4980H of
				the Internal Revenue Code of 1986 (relating to shared responsibility for
				employers regarding health coverage), as inserted by section 1513(a).
								(6)Section 6056 of the Internal Revenue Code
				of 1986 (relating to certain employers required to report on health insurance
				coverage), as inserted by section 1514(a).
								(7)Section 10108
				(relating to free choice vouchers).
								(8)Regulations
				regarding the treatment of group health plans or health insurance coverage as a
				grandfathered health plan (as defined in section 1251(e)).
								(9)Section 2718(b) of
				the Public Health Service Act (relating to medical loss ratios), as inserted by
				section 1001.
								(b)Waiver
				process
								(1)In
				generalThe applicable authorities shall establish the waiver
				process consistent with the following:
									(A)Notice and
				guidancePublic notice and guidance shall be provided regarding
				the process for submission of waiver requests.
									(B)StandardA
				waiver request with respect to the application of a requirement to a plan,
				employer, individual, or entity shall be accompanied by a statement
				that—
										(i)identifies the
				specific requirement (or requirements) to be waived; and
										(ii)describes how the
				imposition of each specific requirement for which a waiver is requested on the
				plan, employer, individual, or entity would result in a significant decrease in
				access to coverage or a significant increase in premiums or other costs for
				such plan, employer, individual, or entity.
										(C)Deemed
				approvalA waiver request filed that is accompanied by such a
				statement shall be deemed to be approved.
									(D)Publication of
				dataThe applicable authorities shall regularly publish data
				regarding the waiver requests received for the different requirements.
									(2)Treatment of
				approved waiversIn the case
				of approval under the waiver process of a waiver request with respect to a
				requirement of this title and an entity, notwithstanding any other provision of
				law, such requirement shall not apply to such entity on and after the date of
				approval of the request.
								(3)Relation to
				other exemptions and exceptionsNothing in this section shall be
				construed as superceding other provisions of this title insofar as they provide
				for exceptions, exemptions, or other special treatment with respect to
				requirements under this title.
								(c)Applicable
				authorityIn this section, the term applicable
				authority means—
								(1)except as
				otherwise provided in this subsection, the Secretary of Health and Human
				Services;
								(2)the Secretary of
				Labor with respect to the provisions of this title, including amendments made
				by this title, that are administered by such Secretary; and
								(3)the Secretary of the Treasury with respect
				to the provisions of this title, including amendments made by this title, that
				are administered by such Secretary, including sections of the Internal Revenue
				Code of 1986 specified in subsection (a).
								(d)References to
				requirements under this titleIn this section, a reference to a
				requirement under this title include such a requirement under an amendment made
				by this title, including as amended by title X of this Act or by the provisions
				of the Health Care and Education Reconciliation Act of 2010 (Public Law
				111–152).
							(e)Public awareness
				campaignOf the amounts available in the Prevention and Public
				Health Fund established under section 4002, notwithstanding any other provision
				of law, $50,000,000 shall be available to and expended by the Secretary of
				Health and Human Services to conduct, in coordination with other applicable
				authorities, a public awareness campaign of the waiver process. Amounts made
				available under this subsection shall remain available until
				expended.
							.
			(b)Clerical
			 amendmentThe table of contents of such Act is amended by adding
			 at the end of the items relating to title I the following:
				
					
						Subtitle G—Waiver Process
						Sec. 1601. Establishment of waiver
				process.
					
					.
			
